—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of violating the terms of his probation and sentencing him to a term of incarceration of 1 Vis to 4 years. Defendant contends that the court sentenced him to a *974term longer than that promised at the time of his initial plea without allowing him to withdraw that plea. Defendant additionally contends that the sentence is harsh or excessive.
Defendant’s first contention is not properly before us. Defendant may not be relieved of his initial guilty plea because he failed to move to withdraw it (see, CPL 220.60 [3]) or to vacate the judgment of conviction (see, CPL 440.10; People v Mayers, 74 NY2d 931; cf., People v Lopez, 71 NY2d 662, 665).
Finally, the sentence is not harsh or excessive. (Appeal from Judgment of Erie County Court, Drury, J.—Violation of Probation.) Present—Denman, P. J., Green, Balio, Doerr and Boehm, JJ.